Citation Nr: 0033779	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable evaluation for a service-
connected cyst of the right cheek, post-operative.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1982 to July 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Wichita, Kansas.  

In the January 1997 rating decision the RO denied service 
connection for chronic disability manifested by high 
cholesterol and chronic disability manifested by fibrocystic 
changes of the breasts; a left rib fracture; low back strain 
with arthritis; generalized arthritis; a left wrist ganglion 
cyst; residuals of a hysterectomy; allergies; and chronic 
disability manifested by asthma.  

In the January 1997 rating decision, the RO established 
service connection for the following: residuals of a right 
ankle cyst, postoperative, evaluated as zero percent 
disabling; post-operative residuals of a right cheek cyst, 
evaluated as zero percent disabling; a left ovarian cyst, 
post-operative, evaluated as zero percent disabling; 
noncongestive glaucoma, evaluated as 10 percent disabling; 
and a right eye injury with blowout fracture, diplopia and 
traumatic cataract, evaluated as 20 percent disabling.  The 
grants were made effective March 25, 1996.

In February 1997, the veteran wrote that she agreed with the 
decisions relevant to her right ankle and eye disabilities, 
but disagreed with the remaining determinations, i.e. either 
with the RO's denial of service connection or with the 
initial ratings assigned to service connection grants.  The 
RO discussed each of the matters identified in the veteran's 
notice of disagreement in the statement of the case issued in 
March 1997 and the veteran thereafter timely perfected those 
appeals.  However, for the reasons below, the only issues 
remaining before the Board are those listed on the first page 
of this decision.

In a rating decision dated in October 1997, the RO 
established service connection and assigned ratings as 
follows: arthritis of the lumbar spine, evaluated as 
10 percent disabling; chronic disability manifested by 
fibrocystic breast changes, evaluated as zero percent 
disabling; residuals of a fractured left ninth rib, evaluated 
as zero percent disabling.  The RO made those grants 
effective March 25, 1996, and notified the veteran of the 
determinations by letter dated in October 1997.  Such 
determinations represented a full grant of the benefit 
sought, i.e. service connection.  The veteran expressed 
disagreement with the "down-stream" issue of the 10 percent 
evaluation initially assigned to her lumbar spine disability, 
further discussed in the remand portion of this decision, but 
did not otherwise timely express disagreement with the 
effective dates or the disability evaluations assigned to the 
RO's other grants of service connection, such matters are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In a decision dated in September 1998, the Board denied 
service connection for high cholesterol, a left wrist 
ganglion, and residuals of hysterectomy and bilateral 
salpingo-oophorectomy.  The Board also denied a compensable 
rating for a left ovarian cyst, status postoperative.  Absent 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), the 
Board's decision became final, see 38 U.S.C.A. § 7104(b) 
(West 1991) and such matters are no longer in appellate 
status.

Upon remand from the Board the RO established service 
connection for allergic rhinitis, evaluated as zero percent 
disabling, effective March 25, 1996.  The RO notified the 
veteran of that determination by letter dated in July 2000.  
That rating decision represented a full grant of the benefit 
sought, i.e. service connection for allergic rhinitis.  The 
veteran has one year from the date of notification in which 
to appeal with respect to the "down-stream" issues of the 
effective date or the disability evaluation assigned to the 
RO's grant of service connection.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2000).

Finally, the Board notes that in connection with her personal 
hearing conducted in August 1997, the veteran indicated that 
she wished to withdraw her appeal pertinent to generalized 
arthritis.  See 38 C.F.R. § 20.204 (2000).  Thereafter, in a 
rating decision dated in March 1999, the RO denied reopening 
of the veteran's claim of entitlement to service connection 
for generalized arthritis and notified her of such decision 
by letter the same date.  To the Board's knowledge, the 
veteran has not filed a notice of disagreement as to that 
issue.  Accordingly, it is not within the Board's 
jurisdiction at this time and will be discussed no further 
herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991).

The matter of entitlement to an evaluation in excess of 10 
percent for service-connected disability of the lumbar spine 
is discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  The probative medical evidence shows the veteran does not 
currently have asthma.

2.  The probative medical evidence shows no disability 
related to the veteran's right cheek cyst removal at any time 
since the effective date of the grant of service connection 
for that condition.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

2.  The criteria for a compensable evaluation for post-
operative right cheek cyst removal have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect complaints relevant to the 
respiratory system and diagnoses of bronchitis, chronic 
asthma, sinusitis, allergic rhinitis, upper respiratory 
infection and perennial rhinitis.  In June 1982, the 
diagnosis was spasmodic tracheo-bronchitis.  In April 1983 
the veteran was noted to have vasomotor rhinitis and dyspnea 
on exertion, which had not been definitively diagnosed as 
asthma and had existed prior to service. 

The claims file contains records of private treatment at a 
family care facility.  A physical evaluation report dated in 
November 1993 reflects respiratory complaints to include 
wheezing, shortness of breath and coughing.  The shortness of 
breath was noted to be worse in cold air.  The physician 
noted the veteran's smoking history.  The veteran's face and 
skin were noted to be normal.  There was evidence of 
expiratory wheezing.  The impression was asthmatic 
bronchitis.  Associated with the file are prescription 
records showing the use of an inhaler in December 1993.  In 
April 1995, the veteran was treated for bronchitis.  Other 
assessments shown on the progress note were asthma, noted to 
be stable.  Another April progress note shows a diagnosis of 
pneumonia.  In May 1995 the veteran had another sinus 
infection.  In August 1995 the veteran was diagnosed with 
bronchitis and sinusitis.  She complained of coughing and 
congestion.

In April 1996 the veteran presented for a VA examination.  
Pertinent to her right cheek, the VA examiner noted that the 
veteran had developed a large mass under the right eye, and 
had received two injections in order to dissolve the mass.  
The injections did not resolve the problem, and she developed 
a scaly pore in the area.  She currently had a hard mass 
subsurface to the pore, with a second mass on the lateral 
side of the nose.  The examiner also noted that the veteran 
had a very red, ruddy complexion "of a natural redhead" and 
that she had two red scars on her face.  The examiner also 
noted the veteran's respiratory history and included 
diagnoses of allergenic rhinitis and exercise-induced asthma; 
the examination report is itself without notation of 
respiratory abnormalities or pathology, noting only that the 
respiratory system was clear to auscultation and that the 
nose, sinuses, mouth and throat were within normal limits.

In May 1996, the veteran reported for special respiratory 
examination.  Examination revealed the lungs to be clear to 
auscultation.  The results of pulmonary function studies are 
reported in the examination report.  The diagnoses were seals 
allergenic rhinitis and exercise-induced asthma.

Private records show that the veteran complained of a sinus 
infection in September and October 1996 and of a cough in 
November and December 1996.  Records include note of the 
veteran's smoking history.  Private records reflect treatment 
for a sinus infection in January 1997 and for sinus problems 
and a cough in May and June 1997.

In August 1997, the veteran testified at a personal hearing.  
At that time she stated she had asthma; her husband clarified 
it was exercise-induced asthma.  Transcript at 8.  She 
indicated that her glasses sometimes hid her right cheek scar 
but that there was a knot and that at times it would be red.  
She indicated it would swell up, hurt, and get "nasty 
looking."  Transcript at 11-12.  

VA outpatient records dated from January to April 1999 
reflect complaints of sinus problems diagnosed as sinusitis 
and treated with antibiotics.  

In November 1999 the veteran presented for VA examination of 
her skin.  She reported that she had developed a cyst on her 
right cheek in service and that it had been injected, 
resulting in a dent and discoloration.  She indicated that 
during the summer the area of her cheek would lighten in 
color and that occasionally the cyst would appear and become 
reddened and tender to the touch.  She denied treatment for 
such since approximately 1983.  The examiner noted no visible 
scar or discoloration of any kind on the right cheek, and no 
signs of tenderness or adherence.  There was no ulceration, 
no elevation or depression, and no underlying tissue loss, 
inflammation, edema or keloids.  The examiner noted the color 
of the right cheek was the same as the rest of the veteran's 
face and that there was no disfigurement and no limitation of 
function.

VA outpatient records dated in February 2000 indicate 
treatment for sinusitis.  Records include the results of 
physical examination noting that the veteran's skin was 
anicteric without rashes or bruises.

In March 2000, the veteran presented for a respiratory 
examination.  The examiner cited review of the veteran's 
service medical records and other records in the claims file 
and noted the varying respiratory diagnoses to which her 
complaints had been attributed over the years.  The examiner 
concluded that the veteran "demonstrates an extra sensitive 
and reactive respiratory system" and that that "tendency to 
excessive secretions, irritations, cough and frequent 
infection may appear as an entity without a definable 
cause."  The examiner emphasized that infection had been the 
dominant theme in the veteran's medical history and treatment 
and commented that the "diagnosis of 'asthma' is open to 
question in this case."  The examiner set out the essentials 
of an asthma diagnosis and then stated it was "suggestive 
that [the veteran's] examiners have tended to use asthma 
merely as a convenient diagnostic category to describe 
shortness of breath and cough due almost exclusively to 
infection."  The examiner concluded that the condition 
diagnosed as exertion-related asthma responded to brief 
therapy and had not remained a continuing disorder and that 
there was "no substantial basis to relate any descriptive 
type of asthma (asthmatic bronchitis, etc) to physical 
conditions or exposures during this veteran's service 
period."

A VA outpatient record dated in June 2000 cited review of the 
veteran's head, ears, eyes, nose and throat, and indicated 
that there was no active lesion evident.  

Initial Matters

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103a)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).

In reaching the decisions herein below, the Board has 
considered that Congress has recently passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her service connection or 
rating claim pursuant to this new legislation insofar as VA 
has already met all obligations to the veteran under this new 
legislation.  The veteran has been afforded VA examinations 
specific to her claimed disabilities, has appeared for a 
personal hearing, and has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.

Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service-connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interprets 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim."); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

In this case the Board does not dispute the veteran's ongoing 
respiratory complaints and further notes that such 
respiratory symptoms have at times, to include during 
service, been attributed to a diagnosis of asthma.  However, 
the veteran's medical history is characterized by a variety 
of respiratory diagnoses, and predominantly by repeated 
episodes of respiratory and sinus infections that are well 
documented in treatment records.  The Board has considered 
in-service notations and post-service records of clinical 
treatment, some of which include note of asthmatic bronchitis 
and exercise-induced asthma, but finds the March 2000 VA 
examination more probative in determining whether the veteran 
has service-related asthma.  

First, the March 2000 respiratory examination and was the 
result of a thorough review of the veteran's entire claims 
file, to include service records.  The diagnoses reached by 
the March 2000 examiner are thus based on a more complete and 
accurate history than the other opinions and diagnoses in the 
record.  Furthermore, the March 2000 examiner cited medical 
principles pertinent to exercise-induced asthma, the disease 
claimed by the veteran, and suggested generally that the 
veteran's asthma-like symptoms such as wheezing and coughing, 
secretions and infections could appear as an entity without 
cause and/or be due to other factors such as the veteran's 
sensitive respiratory system and repeated infections.  In any 
case, the March 2000 examiner clearly stated that diagnoses 
of asthma in the record were "merely as a convenient 
diagnostic category" to describe symptoms almost solely due 
to infection.  A review of records reflects that the 
veteran's asthma diagnoses of record are noted as alongside 
other respiratory diagnoses and/or alongside note of 
treatment for various respiratory infections.  

Furthermore, the March 2000 examiner concluded that the 
veteran did not have a continuing asthmatic disorder and that 
there was, in any case, no substantial basis to relate any 
type of asthma to include asthmatic bronchitis to her period 
of service.  Again the Board finds such opinion more 
probative than isolated notations made in conjunction with 
treatment of the veteran for chronic respiratory infections.  
Here the Board notes that the Court has consistently declined 
to adopt a rule that accords greater weight to the opinions 
of treating physicians.  Chisem v. Brown, 8 Vet. App. 374 
(1995). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  In this case the preponderance of the evidence 
shows that the veteran has chronic respiratory/sinus 
infections and that symptoms related thereto were often 
attributed to varying respiratory diagnoses.  In this case 
the most probative evidence is the comprehensive opinion 
based on consideration of the veteran's historic respiratory 
complaints and treatment thereof.  Such opinion shows no 
existing asthma disability related to the veteran's period of 
service.

The Hickson Court concluded that in order to prevail on the 
issue of service connection on the merits, "there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As the weight 
of the evidence is that the veteran does not currently have 
asthma, the appeal must fail.  See also Degmetich, supra.

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805 (2000) pertain to scars.  A 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration under Diagnostic Code 7803.  
Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  Diagnostic Code 7805 
otherwise provides that a rating for scars is based upon the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a disfiguring 
scar of the head, face, or neck can be assigned a disability 
evaluation anywhere from zero percent to 50 percent, 
depending upon its severity.  A zero percent evaluation is 
given for a scar which is only "slight."  For a "moderate" 
scar, one which is "disfiguring," a 10 percent rating is to 
be granted.  A 30 percent evaluation is appropriate for a 
"severe" scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles, and a 
"complete or exceptionally repugnant deformity" of one side 
of the face or a "marked or repugnant bilateral 
disfigurement" receives a 50 percent disability rating.  
Diagnostic Code 7800 also provides that when there is 
additionally "marked discoloration, color contrast, or the 
like" of the service-connected scar, a 50 percent rating may 
be increased to 80 percent, a 30 percent rating raised to 50 
percent, and a 10 percent evaluation bumped up to 30 percent.

Analysis

In this case the only post-service medical evidence of right 
cheek residuals is the report of VA examination in 1996 
noting a hard mass under the area of the veteran's right 
cheek where a cyst was removed.  The examiner generally noted 
the veteran's ruddy, red complexion, but did not cite any 
functional impairment or disfigurement due to the hard mass 
remaining on the veteran's face, even when summarizing that 
the veteran had two "red scars" on her face.  The remainder 
of the competent medical evidence in the claims file is 
consistent in showing no active signs of lesions, redness, 
scarring, disfigurement, pain or functional loss due to the 
right cheek cyst removal.  Evaluation reports dated in 
different months of the year and in different years show no 
evidence of right cheek scarring or other functional loss.  
The veteran has denied treatment for such since about 1983.  
The March 2000 examiner specifically noted no evidence of 
right cheek residuals and subsequent VA outpatient reports 
are without note of right cheek residuals.  Absent evidence 
of more than slight disfigurement, or symptomatic scarring, 
or other functional loss, a compensable evaluation for post-
operative right cheek cyst removal is not warranted.  See 
38 C.F.R. § 4.118.  

The Board acknowledges the veteran's statements to the effect 
that her scarring is noticeable in the summer months, with 
changes in color on her face and with pain and/or swelling.  
In Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) the Court 
held that examination is inadequate if not during an active 
stage of a disease, given a history of remissions and 
exacerbations.  The Board is not discounting the veteran's 
testimony and history regarding the effects of seasonal 
changes.  However, the facts of this case are distinguishable 
from those in Ardison and more similar to those in Voerth v. 
West, 13 Vet. App. 117, 122-23 (1999).  

In Voerth, the Court limited the application of Ardison and 
set out a situation where further examination was not 
required.  In essence, VA is not required to provide a VA 
examination while a cyst is inflamed, as claimed by the 
veteran, in the absence of medical evidence showing that the 
cyst is intermittently inflamed.  The Court in Voerth found 
two distinctions from the facts of Ardison.  First, in 
Ardison, the veteran claimed that his employment was affected 
when the disease was active and second, in Ardison, the 
active disease lasted weeks or months as opposed to only a 
few days.  

The veteran in this case has not stated that her cyst, even 
when reportedly symptomatic, impairs her earning capacity, 
which is a primary component in the disability rating.  
Further, the veteran has reported symptoms only occurring 
about one time a year, in the summer, and has denied any 
treatment for such.  From this the Board concludes that the 
increased symptoms are more likely of short duration rather 
than weeks or months.  Based on such, no further examination 
is required.  Cf. Ardison, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a compensable disability evaluation during any period 
since the effective date of the grant of service connection.



ORDER

Service connection for asthma is denied.

A compensable evaluation for a service-connected cyst of the 
right cheek, post-operative, is denied.



REMAND

In February 1998, the RO received the veteran's notice of 
disagreement with its October 1997 decision awarding only a 
10 percent evaluation for lumbar spine disability.  On 
February 5, 1999, the RO issued a statement of the case 
pertinent to that issue.  Thereafter, in correspondence 
received later in February 1999, the veteran indicated her 
desire that her personal hearing testimony be used in lieu of 
a VA Form 9 to perfect her appeal.  She indicated that 
medical evidence supported an increased evaluation for her 
back problems.  The veteran failed to report for a personal 
hearing scheduled in connection with that claim.  See, e.g. 
38 C.F.R. §§ 20.702(d), 20.704(d) (2000).  However, the Board 
finds the February 1999 correspondence sufficient to evidence 
the veteran's continued desire to pursue her appeal.  It does 
not appear the veteran has withdrawn that matter from 
appellate consideration.  See 38 C.F.R. § 20.204.  Notably, 
the RO has not since issued the veteran a supplemental 
statement of the case on that matter or otherwise ensured 
that VA's duty to assist has been met in connection with such 
claim.  See also 3.103 (2000).

Accordingly, the matter is remanded to the RO for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



